669 S.E.2d 744 (2008)
CIM INS. CORP., et al.
v.
CASCADE GLASS.
No. 311P08.
Supreme Court of North Carolina.
December 11, 2008.
Gregory S. Connor, Dieter Mauch, Durham, Charles J. Lloyd, for Cascade Auto Glass.
Steven M. Sartorio, Raleigh, for CIM Ins. Corp., et al.
Erica L. Eversman, for IGA & AEPI.
The following order has been entered on the motion filed on the 8th day of July 2008 by IGA & AEPI for leave to file Amicus Curiae Brief:
"Motion Dismissed as moot. By order of the Court in conference this the 11th day of December 2008."
MARTIN, J., recused.